DETAILED ACTION

Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1 – 10 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "positioned of the first plastic layer" at Line 6 where there is insufficient antecedent basis for - - the plastic layer - - in the claim. For purposes of prior art examination and to expedite prosecution, the Examiner has reviewed the Specification with regard to a - - plastic layer - - and is treating said limitation as being deleted due to uncertainty as to Applicants intended recitation. Notice that Claims 2 – 10 fall rejected with Claim 1 at least due to dependency.
Claim 5 recites the limitation "the surface is back on to the cover plate" at Line 2 where it is unclear as to what the limitation encompasses. For purposes of prior art examination and to expedite prosecution, the Examiner has reviewed the Specification with regard to - - the surface is back on to the cover plate - - and is treating said limitation as reciting - - the surface is backed up to the cover plate - -. 
Claim 9 recites the limitation "the surface is back on to the touch panel" at Lines 2 - 3 where it is unclear as to what the limitation encompasses. For purposes of prior art examination and to expedite prosecution, the Examiner has reviewed the Specification with regard to - - the surface is back on to the touch panel- - and is treating said limitation as reciting - - the surface is backed up to the touch panel - -. Notice that Claim 10 also falls rejected with Claim 9 due to dependency.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3 – 7, and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Ceng et al. (China Patent Document CN 104600092 A, please refer to translated copy provided for paragraph and line references and to untranslated copy provide for figure references), hereinafter referenced as Ceng, in view of Yoda et al. (United States Patent Application Publication US 2014/0141223 A1), hereinafter referenced as Yoda.
Regarding Claim 1, Ceng discloses “A touch display device” (Figure 2 and Paragraph [0037], Line 1 ‘OLED touch display device’), “comprising: a display panel” (Figure 2, Item 11, and Paragraph [0037], Line 4, ‘OLED film element’ (Notice that at least OLED film element 11 provides a display panel.)), “a touch panel, positioned on the display panel” (Figure 2, Item 30 ‘touch screen’, and Paragraph [0038] (Notice that touch screen 30 is positioned on the display panel 11.)),  “a first glue layer, positioned at an edge of the touch panel as a ring shape, wherein a middle of the first glue layer forms a vacuum cavity” (Figure 2, Items 20 ‘transparent sealing cover’, 10 ‘transparent substrate’, and Paragraph [0058], Lines 1 – 5 (Notice that the peripheral edge of the transparent sealing cover 20, which is also an edge of the touch screen 30, is coated to form a ring shape via the perimeter of the peripheral edge in vacuum to form a cavity in a vacuum state within the perimeter of the peripheral edge.)), “a cover plate [ ]” (Figure 2, Item 20 ‘transparent sealing cover’), “and a [ ] structure layer, positioned at one side of the cover plate, for performing antiglare function” (Figure 2, Item 34 ‘anti-glare layer’, and Paragraph [0042] (Notice that anti-glare layer 34 provides a structure layer positioned at one side of over plate 20 for performing anti-glare function.)). However, Ceng fails to explicitly disclose where the structure is a “micro” structure.
In a similar field of endeavor, Yoda teaches an anti-glare layer made of resin particles (like Ceng), but further teaches the resin particles being on the order of 0.2 to 2 microns or micrometers in size (Paragraph [0128]).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide a “micro” structure because one having ordinary skill in the art would want to provide structures on appropriate order with the wavelength of light to be encountered pursuant to the anti-glare function.
Regarding Claim 3, Ceng and Yoda, the combination of hereinafter referenced as CY, disclose/ teach everything claimed as applied above (See Claim 1). In addition, Ceng discloses “where the [ ] structure layer is positioned on a surface of the cover plate which is facing the touch panel” (Figure 2, Items 34 and 20 (Notice that the anti-glare layer 34 is positioned on a surface of the cover plate 20 that is facing the touch screen 30.)).
Regarding Claim 4, CY disclose/ teach everything claimed as applied above (See Claim 1). In addition, Ceng discloses “where the [ ] structure layer is positioned on a surface of the touch panel, and the surface is facing the cover plate” (Figure 2, Items 34 and 33 ‘transparent conductive layer’ (Notice that the anti-glare layer 34 is positioned on a surface of transparent conductive layer 33 (i.e. part of touch screen 30) that is facing cover plate 20.)).
Regarding Claim 5, CY disclose/ teach everything claimed as applied above (See Claim 1). In addition, Ceng discloses “where the [ ] structure layer is positioned on a surface of the touch panel, and the surface is [backed up to] the cover plate” (Figure 2, Items 34 and 33 ‘transparent conductive layer’ (Notice that the anti-glare layer 34 is positioned on a surface of transparent conductive layer 33 (i.e. part of touch screen 30) that is backed up to cover plate 20.)).
Regarding Claim 6, CY disclose/ teach everything claimed as applied above (See Claim 1). In addition, Ceng discloses “where the [ ] structure layer comprises an antiglare film” (Paragraph [0042], Lines 1 – 2 (Notice that anti-glare layer 34 comprises polymeric material film layer containing the anti-glare particles.)).
Regarding Claim 7, CY disclose/ teach everything claimed as applied above (See Claim 6). In addition, Ceng discloses “where the [ ] structure layer comprises a substrate, wherein the antiglare film is positioned on the substrate” (Figure 2 and Paragraph [0045], Items 20 and 34 (Notice that cover layer 20 provides a substrate for the formation of material film layer of anti-glare layer 34.)). 
Regarding Claim 9, CY disclose/ teach everything claimed as applied above (See Claim 6). In addition, Ceng discloses “an antiglare layer, positioned on a surface of the cover plate where the surface is [backed up] to the touch panel” (Figure 2, Items 34, 20, and 30 (Notice that the anti-glare layer 34 providing an antiglare layer is positioned on a surface of cover plate 20) that is backed up to touch screen 30 (i.e. back up to layer 33 that is part of touch screen 30.)).
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Ceng, in view of Yoda, and further in view of Chen et al. (WIPO Publication WO 2016119404 A1, please refer to translated copy provided for page and line references and to untranslated copy provide for figure references), hereinafter referenced as Chen.
Regarding Claim 2, CY disclose/ teach everything claimed as applied above (See Claim 1). In addition, CY fail to explicitly disclose “where the [ ] structure layer has a diffuse reflection surface, which is rough an uneven such that the antiglare function is performed”. 
In a similar field of endeavor, Chen teaches an anti-glare layer that utilizes diffuse reflection by making the surface into a rough and uneven shape to achieve anti-glare function (Page 4, Last 7 Lines).
  Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide “where the [ ] structure layer has a diffuse reflection surface, which is rough an uneven such that the antiglare function is performed” because one having ordinary skill in the art would want to reflect ambient light (Chen, Page 4, First 2 Lines of Last 5 Lines).
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Ceng, in view of Yoda, and further in view of Zeng et al. (United States Patent Application Publication US 2018/0158877 A1), hereinafter referenced as Zeng
Regarding Claim 8, CY disclose/ teach everything claimed as applied above (See Claim 1). In addition, CY fail to explicitly disclose “a second glue layer, positioned between the display panel and the touch panel”. However, Chen teaches an encapsulation layer 12 between the display panel 11 and touch panel 30.
In a similar field of endeavor, Zeng teaches the application of glue between an encapsulation cover plate 90 and array substrate 10 to bond each other together (Paragraph [0045], Lines 9 – 14).
  Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide “a second glue layer, positioned between the display panel and the touch panel” because one having ordinary skill in the art would want to bond a display and encapsulation layer that is located between a display panel and touch panel (Zeng, Paragraph [0045], Lines 12 – 14).
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Ceng, in view of Yoda, and further in view of Mo et al. (United States Patent Application Publication US 2014/0098305 A1), hereinafter referenced as Mo.
Regarding Claim 10, CY disclose/ teach everything claimed as applied above (See Claim 9). In addition, CY fail to explicitly disclose “wherein the antiglare layer comprises a light blocking layer, and the light blocking layer is distributed according to the first glue layer”.
In a similar field of endeavor, Mo describes a black matrix 75a that is disposed around pixel perimeters in a manner similar to the position of the first glue layer at a perimeter and that is made of light proof and anti-glare material to prevent viewing of peripheral structures (Paragraph [0003], Lines 32 – 40).
  Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide “wherein the antiglare layer comprises a light blocking layer, and the light blocking layer is distributed according to the first glue layer” because one having ordinary skill in the art would want block viewing of peripheral structures (Mo, Paragraph [0003], Lines 32 – 33).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN M BUTCHER whose telephone number is (571)270-5575.  The examiner can normally be reached on Monday – Friday from 6:30 AM to 3:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Brian Zimmerman, can be reached at (571) 272 - 3059.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/BRIAN M BUTCHER/Primary Examiner, Art Unit 2683                                                                                                                                                                                                        December 13, 2022